ON REHEARING
ONION, Judge.
In the Court’s original opinion, Judge Woodley said in part:
“If the petitioner fears that he will be re-tried and, in event of conviction, will not be allowed credit for the time he has been confined under the charge of breaking and entering a motor vehicle, he may prefer to move for a rehearing and postpone his attack upon the five year sentence until he has served the maximum term of three years.”
Following such suggestion, the petitioner has postponed his attack upon his five year conviction until this date. The record has now been made to reflect that the petitioner, who was convicted under the name of George Benefield in the District Court of Bowie County, has credit for the maximum term of three years, and he is entitled to be released from the Texas Department of Corrections.
It is so ordered.